Citation Nr: 1639967	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  14-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cancer of the throat and neck.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980 and from July 1985 to August 1996.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Veteran testified at a Board videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's cancer of the throat and neck was incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for cancer of the throat and neck have been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253   (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Here, the Veteran asserts that his currently-diagnosed cancer of the throat and neck, specifically squamous cell carcinoma, was incurred in service as a result of environmental exposures during his Gulf War service.  Current medical evidence of record, including VA treatment notes dated in April 2010, confirms diagnosis of and treatment for cancer of the head and neck.

In this case, there are opinions both for and against the claim.  Of note, in September 2010, a VA examiner opined that the Veteran's cancer of the head and neck "is not due to exposure to [e]nvironmental hazards in the Gulf War."  In so finding, the examiner relied exclusively upon the facts that cancer of the head and neck is not considered a condition subject to presumptive service-connection for Gulf War veterans and is not included on a list of proposed conditions to be recognized as presumptively service-connected for Gulf War veterans.

In contrast, in May 2011, a private physician specializing in occupational medicine who had treated the Veteran since April 2010 opined that it is more probable than not that the Veteran's squamous cell carcinoma of the tongue was caused by inhalation from smoke from burning wells in Iraq.  The physician explained that incomplete combustion smoke from fossil fuels contains high amounts of polycyclic aromatic hydrocarbons, which have been shown to be highly carcinogenic in research experiments and epidemiological studies of human exposure, specifically for squamous cell carcinoma.  Moreover, the physician explained that the latency from time of exposure to diagnosis is usually 15-20 years.  Thus, given the Veteran's history of exposure, latency period, and rare diagnosis of squamous cell carcinoma of the tongue, the physician finds a more likely than not causal relationship.  Consistent with that May 2011 opinion, a private oncologist also opined in June 2010 that the Veteran's cancer is the result of exposures and chemicals during Desert Storm. 

The Board finds the May 2011 private opinion to be the most probative evidence of record.  The examiner provided a thorough and detailed rationale with reference to research to support the opinion offered.  Moreover, the Board observes that the May 2011 physician is the Chief of Occupational Medicine at William Beaumont Army Medical Center, and his opinion is further supported by a specialist in oncology.  Thus, the May 2011 private opinion, finding that the Veteran's cancer of the tongue (also referred to as head and neck) was at least as likely as not caused by his environmental exposures in service, is considered to be the most probative and persuasive evidence of record.  

Moreover, the rationale provided by the September 2010 VA examiner renders the September 2010 opinion inadequate.  In this regard, although the Veteran is not entitled to a presumption of service connection for a disability based on his Gulf War service, he is not otherwise precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120   (2007)(holding that "[a] medical nexus opinion finding a condition is not related to service because the condition is not entitled to a presumptive service connection, without clearly considering direct service connection, is inadequate on its face"). 

In light of the foregoing, the Board resolves any doubt in the Veteran's favor and finds that his cancer of the neck and throat was incurred in service.  Consequently, the benefit sought on appeal is granted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

Service connection for cancer of the neck and throat is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


